Citation Nr: 0209848	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  94-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1991, for the grant of service connection for status post 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy and special monthly compensation due to 
anatomical loss of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1979 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 1992 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C., , which granted service connection 
for status post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy and assigned an initial disability 
rating of 50 percent, and also granted special monthly 
compensation due to anatomical loss of a creative organ, 
effective January 28, 1991, the date of receipt of the claim.

A hearing was held on December 4, 1996, in Washington, D.C., 
before the undersigned member of the Board who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991), and who is rendering the 
final determination in this claim. 

In January 1997, the Board denied the appeal for an effective 
date earlier than January 28, 1991, for the grant of service 
connection for status post total abdominal hysterectomy and 
bilateral salpingo-oophorectomy and special monthly 
compensation due to anatomical loss of a creative organ.  
Thereafter, the veteran appealed the denial of the claim to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 1997, while the case was pending at the 
Court, VA filed a motion requesting that the Court vacate the 
Board's January 1997 decision and remand the case for further 
development of the evidence and readjudication.  In October 
1997, the Court granted the motion, vacated the Board's 
January 1997 decision, and remanded the case to the Board for 
compliance with directives specified by the Court.

In April 1998, the Board remanded this claim to the RO for 
additional development.  This development has been completed 
to the extent possible and the case has been returned to the 
Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for an earlier effective date.  

2.  The veteran was discharged from service in June 1980.

3.  The veteran's original claim for service connection for 
status post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy was received by VA on January 28, 1991.

4.  By rating decision of July 1992, the veteran was granted 
service connection for status post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy and also was 
awarded special monthly compensation due to anatomical loss 
of a creative organ, effective from January 28, 1991, the 
date of receipt by VA of the original service connection 
claim.


CONCLUSION OF LAW

The requirements for an effective date earlier than January 
28, 1991, for service connection for status post total 
abdominal hysterectomy and bilateral salpingo-oophorectomy 
and for the award of special monthly compensation due to
anatomical loss of a creative organ, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.400(b)(2)(i) (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision, statement of the case, supplemental 
statements of the case, and letters to the veteran, the RO 
has notified the veteran of the evidence needed to 
substantiate the claim for an earlier effective date than 
January 28, 1991 for the grant of service connection for 
status post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy and for the award of special monthly 
compensation due to anatomical loss of a creative organ.  The 
vacated January 1997 Board decision likewise advised the 
veteran of the laws and regulations pertaining to her earlier 
effective date claim, as well as what evidence is necessary 
to substantiate her claim.  

There is no indication that there are any additional and 
relevant VA or other records available that would provide a 
reasonable possibility of substantiating the claim for an 
earlier effective date for service connection for status post 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy and for the award of special monthly 
compensation due to anatomical loss of a creative organ.  As 
indicated above, the Board remanded this claim in April 1998 
for extensive development in order to assist the veteran in 
substantiating her claim for an earlier effective date.  The 
additional development included contacting the Cleveland, 
Ohio, Philadelphia, Pennsylvania, and Pittsburgh, 
Pennsylvania, ROs and requesting that they submit all of the 
veteran's available original service medical and military 
personnel records, including any VA application forms 
completed at separation; contacting the Army Board for 
Correction of Military Records and requesting that it submit 
all of the veteran's available original service medical and 
military personnel records; contacting the veteran to 
determine the unit(s) with which she was assigned while on 
active duty; and contacting the veteran's military units to 
ask them to submit all of the veteran's available original 
service medical and military personnel records; and 
contacting the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, and requesting that it submit all of the 
veteran's available original service medical and military 
personnel records.  The Board finds that the RO has obtained, 
or made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the appellant's earlier 
effective date claim, and the appellant has not identified 
any additional records or other evidence that exists and has 
not been obtained.  

As this is an earlier effective date claim, no current VA 
examination or medical opinion is necessary to decide the 
claim on appeal, as such additionally created medical 
evidence reflecting on the veteran's current level of 
disability for her service-connected status post total 
abdominal hysterectomy and bilateral salpingo-oophorectomy 
and for the award of special monthly compensation due to 
anatomical loss of a creative organ would not aid in 
substantiating her claim for an effective date prior to 
January 28, 1991.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.  


II.  Earlier Effective Date for Service Connection 
and Special Monthly Compensation

The veteran contends, in essence, that an effective date 
earlier than January 28, 1991, is warranted for the award of 
service connection for status post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy and also for 
special monthly compensation due to anatomical loss of a 
creative organ.  She asserts that she should have been 
awarded service connection and special monthly compensation 
effective from the date of her discharge from service in 
1980, because she filed an application for VA benefits in 
connection with her discharge.  Through her representative 
she contends that, alternatively, an earlier effective date 
for service connection of January 28, 1990 should be 
established because that is "the date of treatment records 
within one year of the current effective date."  The 
veteran's representative contends that post-service treatment 
records prior to the evidence of the veteran's filing of a 
service connection claim should be considered as an 
"informal claim" for up to one year before the claim for 
service connection was received, that is, an effective date 
of January 28, 1990. 

Under applicable criteria, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).  The 
effective date of an award for direct service connection is 
the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date of an 
award for direct service connection is the date of receipt of 
claim, or date entitlement arose, whichever is later.  
Separation from service means separation under conditions 
other than dishonorable from continuous active service which 
extended from the date the disability was incurred or 
aggravated.  38 C.F.R. § 3.400(b)(2)(i).

In this case, the veteran was discharged from active service 
on June 13, 1980, shortly after her release from the hospital 
after surgery for a hysterectomy.  She contends that she 
filed an initial application for compensation for service 
connection at the time of discharge.  She also claims that 
over the years she has continued to pursue claims for service 
connection to no avail.

After a review of the record, the Board finds that the weight 
of the credible evidence demonstrates that an application for 
VA compensation benefits (service connection) was not 
received by VA prior to January 28, 1991.  There is a 
Servicemember's Statement Concerning Application for 
Compensation from VA, dated June 13, 1980, associated with 
the veteran's service personnel records.  This form indicates 
that the veteran represented that she had filed an 
application for compensation with VA prior to service 
discharge using a VA Form 21-526e; the RO indicated on the 
form was the RO in Cleveland, Ohio.  As this form is located 
in the veteran's service personnel file and contains the 
correct service separation date, although it does not 
specifically include the veteran's name, it does represent 
that the veteran completed a VA Form 21-526e on or before 
that date.  At the December 1996 personal hearing, however, 
the veteran testified that she filled out the VA claim form 
in triplicate and did not personally mail the VA claim form, 
but left all three copies on the first sergeant's desk, as 
she had been told to "just hand it to my first sergeant" 
who "would take it to the battalion and it'd go from 
there."  She also testified that she did not receive 
anything from VA shortly after discharge from service.  
Additionally, on the service connection claim received from 
the veteran by VA on January 28, 1991, the veteran had 
checked the block to indicate that she had previously filed a 
disability compensation claim.  This evidence shows that the 
veteran in all probability filled out the VA Form 21-526e 
during the service separation process on June 13, 1980 and 
left it with other records, believing and trusting that it 
would be mailed to VA by her sergeant or battalion.  There is 
no evidence of record, however, that this VA service 
connection claim was in fact mailed to VA and, more 
importantly, that it was ever received by VA.  A search at 
the RO in Cleveland in September 1999 reflects that no 
records of a claim by the veteran were found at the RO.  The 
Court has held that where an appellant relies to his 
detriment on the advice of an entity other than VA, the 
appellant cannot look to VA for recovery.  See Townsend v. 
Brown, 9 Vet. App. 258 (1996). 

There is evidence in the claims file that indicates that the 
Department of the Army Military Review Board Agency had made 
attempts to obtain service medical records, VA medical 
records, and VA rating decisions on the veteran's behalf.  As 
early as 1988, however, VA indicated to the Army Military 
Review Board Agency that the veteran had not filed a claim 
for compensation and, therefore, there were no rating 
decisions of record.  An August 1990 letter from the RO in 
Philadelphia to the Army Board for Correction of Military 
records also reflects that there was no evidence of record 
that the veteran filed a claim for compensation or pension.  
The recent request for records pursuant to remand reflects 
that the Department of the Army Review Board returned the 
veteran's personnel records to the NPRC in March 1994. 

In December 1996, the veteran provided personal hearing 
testimony in Washington, D.C., before the undersigned member 
of the Board, who is rendering the final determination in 
this claim.  The veteran testified that she underwent a total 
hysterectomy eight days prior to her discharge from service.  
She testified that she filed a VA claim two days prior to 
service discharge, but did not keep a copy of the 
application.  She also testified that she had filed claims or 
attempted to find out the status of her claim at least five 
times since service discharge, but the only one that was 
recognized by VA was the claim filed in 1991.  She further 
testified that she had not been known under any other name in 
service, that her Social Security number was correct on her 
records, and that she was competent upon service discharge.

Based on the veteran's personal hearing testimony and written 
assertions that since service separation and before January 
28, 1991 she had either filed new claims for disability 
compensation or written letters requesting to know the status 
of her claim, extensive development was undertaken in this 
case to determine if there was evidence of any compensation 
claim being received at any of several VA ROs.  The 
Cleveland, Philadelphia, and Pittsburgh ROs conducted 
searches for any service medical records, service personnel 
records, and VA application forms.  Replies from the ROs were 
negative for evidence of a VA application for compensation 
from the veteran prior to January 28, 1991.  

With regard to the responses in this case from the ROs and 
the Army Board for Correction of Military Records, the Court 
has held that "there is a presumption of regularity which 
holds that government officials are presumed to have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to 
the contrary, VA is entitled to the benefit of this 
presumption.  Id.  The Board has considered the veteran's 
testimony and written submissions to the effect that she 
either filed multiple claims after service or attempted to 
follow up on her claims with VA on about five occasions 
between service separation and January 28, 1991, but finds 
that these general assertions of contacts with various ROs do 
not rebut the presumption of regularity in this case, 
especially in light of the absence of evidence in the record 
to corroborate any one of her multiple contacts with VA on 
the question of service connection or special monthly 
compensation, the negative official correspondence between VA 
and the Army Military Review Board Agency, and the negative 
record searches indicated by all of the ROs contacted.  

Although the veteran claims that she should have been awarded 
service connection and special monthly compensation prior to 
January 28, 1991, the weight of the evidence demonstrates 
that no claim for service connection from the veteran was 
received at a VA RO before January 28, 1991.  VA received no 
claim for disability benefits before January 28, 1991, which 
is the controlling factor in this case.  In order for the 
veteran to be awarded service connection for a total 
abdominal hysterectomy and special monthly compensation 
effective the day after the date of discharge from service, 
she would had to have filed an application for disability 
benefits and the application would had to have been received 
by VA within one year of service discharge.  As the weight of 
the evidence in this case demonstrates that an application 
for disability benefits was not received by VA within one 
year of service discharge, the provision of law providing an 
effective date for service connection on an original claim 
from the date of discharge is not applicable; therefore, the 
effective date for the grant of service connection must be 
the date of receipt of the application or the date 
entitlement arose, whichever is later.  As the limited 
service medical records associated with the claims folder 
show that the veteran underwent surgery for an abdominal 
hysterectomy in service in June 1980, and the only 
application of record was received by VA on January 28, 1991, 
the date of the claim of January 28, 1991 is the appropriate 
effective date for the grant of service connection and 
special monthly compensation.  

With regard to the representative's contention that an 
earlier effective date is warranted because there is evidence 
of symptoms or treatment leading to a hysterectomy and 
bilateral salpingo-oophorectomy prior to the date the veteran 
filed her claim for service connection, either continuous 
since service or occurring within one year of claim on 
January 28, 1991, this contention is without legal merit.  
The veteran would have been entitled to an effective date 
from the date of service separation if a claim had been filed 
with VA within one year of service separation, or would have 
been entitled to an effective date from any date thereafter 
that an original service connection claim was received by VA 
up to the date she filed the original claim for service 
connection on January 28, 1991; as the analysis above 
reflects, however, the evidence does not demonstrate that 
such an original claim for service connection was received by 
VA prior to January 28, 1991.  The medical evidence, 
including service medical records of surgery in June 1980 or 
post-service treatment records, would not change the factual 
finding as to the date VA received the veteran's claim for 
service connection.  The controlling law and regulation 
provide that the effective date of an original claim of 
compensation (original service connection claim) is not 
earlier than the date of receipt of application; except for 
the provision pertaining to filing an original claim for 
service connection within one year of service, which is not 
applicable in this case, there is no provision for granting 
an earlier effective date than the date of receipt of 
original claim, even if the medical evidence showed that 
entitlement arose prior to the date of receipt by VA of the 
original service connection claim (January 28, 1991).  The 
assignment of effective dates is based on the specifically 
applicable law and regulations.  See 
38 U.S.C.A. § 5110(a) (effective date of an original claim of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor"); 38 C.F.R. § 3.400(b)(2)(i) 
(effective date of a direct service connection claim is the 
"date of receipt of claim, or date entitlement arose, 
whichever is later").   

The Board also notes the veteran's representative's 
contention that post-service treatment records prior to the 
veteran's filing of a service connection claim should be 
considered as an "informal claim" for compensation, citing 
38 C.F.R. § 3.155.  This provision for informal claims found 
at 38 C.F.R. § 3.155, however, specifically provides that, in 
order to constitute an informal claim, there must be a 
"communication or action, indicating an intent to apply 
for" benefits, and the informal claim must "identify the 
benefit sought."  Moreover, this provision requires that a 
formal application must still be received within one year of 
being sent to the claimant, and this provision only applies 
for a period one year prior to receipt of the formal claim.  
In this case, there are no VA treatment records from January 
28, 1990 to January 28, 1991, or other evidence of record of 
a communication from, or action by, the veteran from which 
such alleged intent to apply for service connection or 
special monthly compensation could be demonstrated.     

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's appeal for an effective 
date prior to January 28, 1991 for the grant of service 
connection for status post total abdominal hysterectomy and 
bilateral salpingo-oophorectomy and for special monthly 
compensation due to anatomical 
loss of a creative organ.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.400(b)(2)(i); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  




ORDER

An appeal for an effective date earlier than January 28, 
1991, for the grant of service connection for status post 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy and for special monthly compensation due to 
anatomical loss of a creative organ, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

